 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of August 25,
2015, among Advaxis, Inc., a Delaware corporation (the “Company”), and the
purchasers identified on the signature pages hereto (each a “Purchaser” and
collectively the “Purchasers”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to a Registration Statement on Form S-3 (333-203497), filed with the
Commission (defined below) and declared effective on April 27, 2015, the Company
desires to issue and sell to the Purchasers, and the Purchasers, severally and
not jointly, desire to purchase from the Company (the “Offering”) in the
aggregate, up to 1.8 million shares of Common Stock (the “Maximum Offering
Amount”).

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agrees
as follows:

 

ARTICLE I.
DEFINITIONS

 

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings
indicated in this Section 1.1:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 144 of the Securities
Act. With respect to a Purchaser, any investment fund or managed account that is
managed on a discretionary basis by the same investment manager as such
Purchaser will be deemed to be an Affiliate of such Purchaser.

 

“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday or a day on which banking institutions in the State of
New York are authorized or required by law or other governmental action to
close.

 

“Closing” means the closing of the purchase and sale of the Common Stock
pursuant to Section 2.1.

 

“Closing Date” means August 28, 2015.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, $0.001 par value per
share, and any securities into which such common stock may hereafter be
reclassified.

 

“Company Counsel” means Alston & Bird LLP.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Expiration Date” shall mean August 28, 2015, or such other date as may be
selected by the Company in its sole discretion without notice to investors
within 30 days thereafter.

 

“Material Adverse Effect” shall have the meaning ascribed to such term in
Section 3.1(a).

 

“Per Share Purchase Price” equals $13.91 per share.

 

1

 

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shares” means the shares of Common Stock issued or issuable to each Purchaser
pursuant to this Agreement.

 

“Subscription Amount” means, as to each Purchaser and the Closing, the amounts
set forth below such Purchaser’s signature block on the signature page hereto,
in United States dollars and in immediately available funds.

 

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market, or (ii) if the Common Stock is not listed on a Trading Market, a day on
which the Common Stock is traded on the over-the-counter market, as reported by
the OTC Bulletin Board, or (iii) if the Common Stock is not quoted on the OTC
Bulletin Board, a day on which the Common Stock is quoted in the
over-the-counter market as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency succeeding to its functions
of reporting prices); provided, that in the event that the Common Stock is not
listed or quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day
shall mean a Business Day.

 

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the New York Stock Exchange, the Nasdaq National Market or the
Nasdaq SmallCap Market.

 

“Transaction Documents” means this Agreement and any other documents or
agreements executed in connection with the transactions contemplated hereunder.

 

ARTICLE II.
PURCHASE AND SALE

 

2.1 Closing. Each Purchaser shall purchase from the Company, and the Company
shall issue and sell to each Purchaser, a number of Shares equal to such
Purchaser’s Subscription Amount divided by the Per Share Purchase Price. Upon
satisfaction of the conditions set forth in Section 2.2, the Closing shall occur
at the offices of the Company, or such other location as the parties shall
mutually agree. The Company may continue the Offering, in one or more Closings,
until the earlier of the sale of the Maximum Offering Amount or until the
Expiration Date. Purchasers will be required to deliver executed, binding
Securities Purchase Agreements by the Expiration Date, the Closing of which will
only be subject to the satisfaction of the Closing Conditions in Section 2.2.

 

2.2 Closing Conditions.

 

(a) As a condition to the Purchasers’ obligation to close, at the Closing
(unless otherwise specified below) the Company shall have satisfied each of the
conditions set forth below or shall deliver or cause to be delivered to each
Purchaser the items set forth below, as appropriate:

 

(i) this Agreement duly executed by the Company;

 

(ii) the Shares to be purchased by each Purchaser will be represented by one or
more definitive global shares in book-entry form, which will be deposited by the
Company, or on behalf of the Company by Continental Stock Transfer and Trust
Company, with the Depositary Trust Company (“DTC”) or its designated custodian,
and the Company will deliver the Shares as directed by each Purchaser by causing
DTC to credit the Shares to the account of each Purchaser, or their designee, at
DTC;

 

2

 

 

(iii) the representations and warranties made by the Company herein shall be
true and correct in all material respects on the dates made and on the date of
Closing;

 

(iv) all covenants, agreements and conditions contained in this Agreement to be
performed by the Company on or prior to the Closing shall have been performed or
complied with in all material respects; and

 

(v) no statute, rule, regulation, order, decree, ruling or injunction shall have
been enacted, entered, promulgated, endorsed or threatened or is pending by or
before any governmental authority of competent jurisdiction which in any
material respect restricts, prohibits or threatens to restrict or prohibit the
consummation of any of the transactions contemplated by the Transaction
Documents.

 

(b) As a condition to the Company’s obligation to close, at the Closing, each
Purchaser shall have satisfied each of the conditions set forth below or shall
deliver or cause to be delivered to the Company the items set forth below, as
appropriate:

 

(i) this Agreement duly executed by such Purchaser;

 

(ii) such Purchaser’s Subscription Amount as to such Closing by wire transfer to
the account of the Company as provided to the Purchasers in writing prior to the
Closing Date;

 

(iii) the representations and warranties made by the Purchasers herein shall be
true and correct in all material respects on the dates made and on the date of
Closing;

 

(iv) each Purchaser shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by such
Purchaser at or before the Closing; and

 

(v) no statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated, endorsed or threatened or is
pending by or before any governmental authority of competent jurisdiction which
prohibits or threatens to prohibit the consummation of any of the transactions
contemplated by the Transaction Documents.

 

(c) As of the Closing Date, there shall have been no Material Adverse Effect
with respect to the Company or Purchaser since the date hereof.

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Company. Except as set forth in the
Company’s public filings under the Exchange Act, the Company hereby makes the
following representations and warranties as of the date hereof and as of the
Closing Date to each Purchaser:

 

3

 

 

(a) Organization and Qualification. The Company is an entity duly incorporated
or otherwise organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or organization (as applicable), with the
requisite corporate power and authority to own and use its properties and assets
and to carry on its business as currently conducted. The Company is not in
violation of any of the provisions of its certificate of incorporation, bylaws
or other organizational or charter documents. The Company is duly qualified to
conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not
have or reasonably be expected to result in (i) a material adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material adverse effect on the results of operations, assets, business or
financial condition of the Company, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
“Material Adverse Effect”).

 

(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
thereunder. The execution and delivery of each of the Transaction Documents by
the Company and the consummation by it of the transactions contemplated thereby
have been duly authorized by all necessary action on the part of the Company and
no further action is required by the Company in connection therewith. Each
Transaction Document has been (or upon delivery will have been) duly executed by
the Company and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally and (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies.

 

(c) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of the Company’s certificate of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
debt or otherwise) or other understanding to which the Company is a party or by
which any property or asset of the Company is bound or affected, or (iii) result
in a violation of any law, rule, regulation, order, judgment, injunction, decree
or other restriction of any court or governmental authority to which the Company
is subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company is bound or affected; except in the
case of each of clauses (ii) and (iii), such as would not have or reasonably be
expected to result in a Material Adverse Effect.

 

(d) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
(i) the application(s) to each Trading Market for the listing of the Shares for
trading thereon in the time and manner required thereby, and applicable Blue Sky
filings and (ii) such as have already been obtained or such exemptive filings as
are required to be made under applicable state and federal securities laws.

 

3.2 Representations and Warranties of the Purchasers. Each Purchaser hereby, for
itself and for no other Purchaser, represents and warrants as of the date hereof
and as of the Closing Date to the Company as follows:

 

4

 

 

(a) Organization; Authority. Such Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate, limited liability or partnership power
and authority to enter into and to consummate the transactions contemplated by
the Transaction Documents and otherwise to carry out its obligations thereunder.
The execution, delivery and performance by such Purchaser of the transactions
contemplated by this Agreement has been duly authorized by all necessary
corporate or similar action on the part of such Purchaser. Each Transaction
Document to which it is a party has been duly executed by such Purchaser, and
when delivered by such Purchaser in accordance with the terms hereof, will
constitute the valid and legally binding obligation of such Purchaser,
enforceable against it in accordance with its terms except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.

 

(b) Information; Confidentiality. Such Purchaser and its advisors, if any, have
been furnished with all publicly available materials relating to the business,
finances and operations of the Company and such other publicly available
materials relating to the offer and sale of the Shares as have been requested by
such Purchaser. The Purchaser acknowledges and understands that the fact that
the Company is seeking to effect the sale of the Shares is itself material,
non-public information, and disclosure of such information or use of such
information by the Purchasers or anyone receiving such information from the
Purchasers in connection with the purchase, sale or trade of the Company’s
securities (other than use by the Purchasers in acquiring the Shares), or any
hedging, derivative or similar transactions or activities involving the
Company’s securities, is a violation of securities laws. Such Purchaser and its
advisors, if any, have been afforded the opportunity to ask questions of the
Company. Neither such inquiries nor any other due diligence investigations
conducted by such Purchaser or its advisors, if any, or its representatives
shall modify, amend or affect such Purchaser’s right to rely on the Company’s
representations and warranties contained herein. Such Purchaser understands that
its investment in the Shares involves a high degree of risk. Such Purchaser has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Shares.

 

(c) Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters, including investing in biotechnology companies,
so as to be capable of evaluating the merits and risks of the prospective
investment in the Shares, and has so evaluated the merits and risks of such
investment. Such Purchaser is able to bear the economic risk of an investment in
the Shares and, at the present time, is able to afford a complete loss of such
investment.

 

(d) Sales; Short Selling. From and after the date that the Purchaser receives
any information about the existence of the Offering, and through the Closing
Date, the Purchaser has not and shall not, directly or indirectly, sell shares
of the Common Stock in the open Trading Market or elsewhere, and has not and
shall not directly or indirectly, through related parties, affiliates or
otherwise sell “short” or “short against the box” (as those terms are generally
understood) any equity security of the Company.

 

(e) Information Regarding Purchaser. Purchaser has provided the Company with
true, complete, and correct information regarding all applicable items set forth
in the on the signature page to this Agreement.

 

The Company acknowledges and agrees that each Purchaser does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.2.

 

5

 

 

ARTICLE IV.

MISCELLANEOUS

 

4.1 Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.

 

4.2 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

4.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified on the signature pages attached hereto prior to 5:30 p.m. (New York
City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number on the signature pages attached hereto on a day that is not a
Trading Day or later than 5:30 p.m. (New York City time) on any Trading Day, (c)
the Trading Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as set forth on the signature pages attached hereto.

 

4.4 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and each Purchaser or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought. No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.

 

4.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

4.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser. Any Purchaser may assign
any or all of its rights under this Agreement to any Person, provided such
transferee agrees in writing to be bound, with respect to the transferred
Shares, by the provisions hereof that apply to the “Purchasers.”

 

4.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.1.

 

4.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state or federal courts sitting in the
City of New York. Each party hereto hereby irrevocably submits to the
jurisdiction of the state and federal courts sitting in the City of New York,
New York, exclusive of all other jurisdictions, for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of any of
the Transaction Documents), and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is improper. If either party shall commence an action or proceeding
to enforce any provisions of a Transaction Document, then the prevailing party
in such action or proceeding shall be reimbursed by the other party for its
attorneys fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.

 

6

 

 

4.9 Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing and delivery of the Shares.

 

4.10 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

 

4.11 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

4.12 Replacement of Securities. If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, the Company shall issue or cause
to be issued in exchange and substitution for and upon cancellation thereof, or
in lieu of and substitution therefor, a new certificate or instrument, but only
upon receipt of evidence reasonably satisfactory to the Company of such loss,
theft or destruction and customary and reasonable indemnity, if requested. The
applicants for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs associated with the issuance of such
replacement Shares.

 

4.13 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under any
Transaction Document. Nothing contained herein or in any Transaction Document,
and no action taken by any Purchaser pursuant thereto, shall be deemed to
constitute the Purchasers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Purchasers are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Document. Each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose. Each
Purchaser has been represented by its own separate legal counsel in their review
and negotiation of the Transaction Documents.

 

(Signature Page Follows)

 

7

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

ADVAXIS, INC. Address for Notice:
305 College Road East
Princeton, NJ 08540
Attn: Sara Bonstein
Tel: (609) 452-9813

 

By:

/s/

   Name: Dan O’Connor   Title: President and Chief Executive Officer  

 

With copy to (which shall not constitute notice):

 

Alston & Bird LLP
90 Park Avenue New York, New York 10016
Attn: Matthew W. Mamak, Esq.
Tel: (212) 210-9400
Fax: (212) 210-9444

 

(Signature Page Continues)

 

8

 

 

[PURCHASER SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

 

      By: Sectoral Asset Management           /s/   Name:     Title:          
Date: ______________________, 2015

 

1,437,815   $13.91   $20,000,006.65 NUMBER OF SHARES OF COMMON   PRICE PER SHARE
  TOTAL PURCHASE PRICE STOCK SUBSCRIBED FOR      

 

The above-signed Purchaser hereby provides the following information to the
Company:

 

1. Please provide the following information regarding the Purchaser:

 

Purchaser Name and Address:               Telephone: ( ) ______-________  
Facsimile: ( ) ______-_________   Email: _______________________   Tax ID
#:_____________________

 

2. If different from the information provided in Item 1 above, please provide
the exact name that the Purchaser’s Shares are to be registered in (this is the
name that will appear on the stock certificate(s)). The Purchaser may use a
nominee name if appropriate:

 

Registered Holder of the Shares Name and Address:               Facsimile: ( )
______-_________

 

3. Please describe the relationship between the Purchaser of the Shares and the
Registered Holder of the Shares listed in response to Item 2 above, if
different: 

 

 

4. If different from the information provided in Item 1 above, please provide
the mailing address of the Registered Holder of the Shares listed in response to
Item 2 above: 

 

 

  

 

5. If different from the information provided above, please provide the number
of shares of Common Stock beneficially owned (as determined in accordance with
SEC Rule 13d-3 under the Exchange Act) by the Purchaser immediately after
Closing. Explain the nature of such beneficial ownership, including shares of
Common Stock not held of record by the Purchaser. Disclose the details of any
rights to acquire shares of Common Stock. 

 

 

 

 

9

 

 

[PURCHASER SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

 

   By:

Knight Therapeutics Inc.

          /s/   Name:   Title:           Date: ______________________, 2015

 

359,454   $13.91   $5,000,005.14 NUMBER OF SHARES OF COMMON   PRICE PER SHARE  
TOTAL PURCHASE PRICE STOCK SUBSCRIBED FOR      

 

The above-signed Purchaser hereby provides the following information to the
Company:

 

1. Please provide the following information regarding the Purchaser:

 

Purchaser Name and Address:               Telephone: ( ) ______-________  
Facsimile: ( ) ______-_________   Email: _______________________   Tax ID
#:_____________________

 

2. If different from the information provided in Item 1 above, please provide
the exact name that the Purchaser’s Shares are to be registered in (this is the
name that will appear on the stock certificate(s)). The Purchaser may use a
nominee name if appropriate:

 

Registered Holder of the Shares Name and Address:    

 

        Facsimile: ( ) ______-_________

 

3. Please describe the relationship between the Purchaser of the Shares and the
Registered Holder of the Shares listed in response to Item 2 above, if
different: 

  

  

4. If different from the information provided in Item 1 above, please provide
the mailing address of the Registered Holder of the Shares listed in response to
Item 2 above: 

 

 

 

 

5. If different from the information provided above, please provide the number
of shares of Common Stock beneficially owned (as determined in accordance with
SEC Rule 13d-3 under the Exchange Act) by the Purchaser immediately after
Closing. Explain the nature of such beneficial ownership, including shares of
Common Stock not held of record by the Purchaser. Disclose the details of any
rights to acquire shares of Common Stock.

 

 

  



  

10

 

